Title: George G. Minor to Thomas Jefferson, 11 March 1819
From: Minor, George G.
To: Jefferson, Thomas


          
            
              My Deare sir
              Baltimore March 11th 1819
            
            after my asking ten thousand pardons of you for the liberty I have takeen to inform you of my situation at this time which is I have been un fortunate and have lost all that I had to make a support for my self and family which is a wife and fore small children and I am about seven or eigh hundre miles from them and have not the meanes to return I have maid a trip from New orleans to this place which was the caws of my loosing my all for the present to in able me to make a support for my family and it is for thare sakes that I make my case known to you knowing you to bee a frend to humanity and that if any peerson would state to you there Disstreses that you are all ways ready to releave them with a free good will I Hope you will for give me for my intrusion on you I want you to let me have the lone of five thousand Dollars for one year and that will inable me to commence business again so as to make some thing to support my family and pay you your money in Dew time if you can and will let me have the five thousand Dollars I can get ten or twelve thousand Dollars worth of  goods heare which will give me a fare start again your granting me the favor I have asked of you will afford ass much releafe to the human famile as any thing of the kind ever Did in the world if you grant my request it will make me feel proud to acknowledge to so good and grate a man as your self has saved me and min from misrey and Disstress I have long had this apeale imprist on my mind it is a novle mode of Doing business but there are many strange thinges happens through the corse of this life and nothing that ever took place provided you comply with my request that gave more releafe to your fellow men than it will therefore I hope it will please you to comply and for give me for my intrution what I have stated is true and what I have promised I will comply with upon the word and honnor of a man I have apl to you for releafe and Shall remain in hopes of obtaing it untill I heare from you which I hope will bee in a short time I am an american bred born and braught up and live in kentucky when at home in warren county Bowlin-Gree I hope this thing will go no farther than our selves I begg for murce sake that you will comply with my request of you and I begg for giveness for troubleing of you in this uncuth maner but Nesesity has compled me to the measure there fore I hope  it  will bee for given my parrance is poor and are not able to assist me and there for I have Cald on you for a frend and father knowing you to have a heart fild with benevolunc and frend ship for mankind at large   I have the honnor
            
               To assigen my self your most obediant Frend
              George G Minor
            
          
          
            NB I shall remain in Baltimore For five or six weeks some time yet so that any thing that you may think proper to Do for me you will please to Direct to this place
            
              I am with Dew respect your most sincere Frend
              George G Minor
            
          
        